EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel CLAIMS 16-20.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to invention II non-elected without traverse on the reply filed 11/15/21.  Accordingly, claims 16-20 have been cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant arguments presented on the Remarks filed 5/8/2022 are persuasive.
The prior art fails to disclose ALL limitations as recited in claim 1. Dependent claims 2-15 are allowable for at least the same reason.
The closest prior art to Chen et al. in US 2015/0109247 Figs. 1-3 fails to disclose “the circuit film comprising a second alignment member aligned with the second portion of the first alignment member by surrounding an end of the second portion of the first alignment member”, as necessary for independent claim 1.
Alignment between marks on different films is known in the art as further discussed below, but the combination of the ground pad, first alignment member shape and the alignment of the first and second member by the second alignment member surrounding and end portion of the second portion of the first alignment member is not disclosed in the prior art.  Examples of alignment between key marks on different films are as follows:
Zhao et al. in US 2019/0116672 Figs. 5-7 disclose alignment keys 17 and 18 on different films, but fails to disclose the first alignment member shape, relationship with second alignment member and ground pad as described in independent claim 1.
Ben-Eliyahu et al. in US 2009/0107736 discloses alignment members on different films of a touch sensor (Figs. 3), one of the alignment members including multiple portions (Fig. 3B: see 375, 377) but fails to disclose the sensing lines or the first alignment member relationship with second alignment member and ground pad as described in independent claim 1.
Chen et al. in US 9,111,706 discloses a second alignment member on a second film that overlaps and surrounds end portions of the first alignment member on a first film (Fig. 3: see 208 and 308) but fails to disclose the first alignment member shape, the sensing lines or the ground pad as described in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621